Case 1:20-cv-01126-CMA-KLM Document 12 Filed 07/07/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01126-CMA-KLM

  VICTOR L. JORDON JR., an individual,

          Plaintiff,

  v.

  MICHAEL DEGRETTO, individually and in his official capacity as a Supervisor of
  Arapahoe County Department of Human Services, Division of Child Welfare,
  BRITTANY NOBLE, individually and in her official capacity as a Caseworker for Arapahoe
  County Department of Human Services, Division of Child Welfare,
  KATIE FOSTER, individually and in her official capacity as a Caseworker for Arapahoe
  County Department of Human Services, Division of Child Welfare,
  ERICA LIPNER-BERNSTEIN, individually and in her official capacity as a Caseworker for
  Arapahoe County Department of Human Services, Division of Child Welfare,
  PENELOPE CHIHA, individually and in her official capacity as a Caseworker for
  Arapahoe County Department of Human Services, Division of Child Welfare,
  ARAPAHOE COUNTY DEPARTMENT OF HUMAN SERVICES,

          Defendants.


       UNOPPOSED MOTION TO FILE DOCUMENTS UNDER LEVEL 1 RESTRICTION
                       AND RESTRICT PUBLIC ACCESS


          Defendants Michael DeGretto, Brittany Noble, Katie Foster, Penelope Chiha, and

  the Arapahoe County Department of Human Services (“ACDHS”) (collectively, “County

  Defendants”), through counsel, hereby move the Court pursuant to D.C.COLO.LCivR 7.2

  to accept the filing of the documents described herein under Level 1 restriction and restrict

  public access to the same. In support, the County Defendants provide as follows:

          1.      The above-captioned action arises from an on-going state court

  dependency and neglect action (the “State D&N Action”) in which Plaintiff’s children were
Case 1:20-cv-01126-CMA-KLM Document 12 Filed 07/07/20 USDC Colorado Page 2 of 5




  removed from his home by the ACDHS following an investigation into claims of domestic

  violence and child abuse by Plaintiff Victor Jordon (“Mr. Jordon”). Mr. Jordon, unhappy

  with the rulings in the State D&N Action, asserts five claims all of which require this court

  to revisit issues decided by the state court. Specifically, Plaintiff asserts three civil rights

  claims pursuant to 42 U.S.C. § 1983, claiming the County Defendants violated his 14th

  Amendment rights to familial association by removing his children and violated his 4th and

  14th Amendment rights by interviewing his children at school outside his presence and

  without his consent. Plaintiff also includes a claim for the violation of a federal criminal

  statute, 18 U.S.C. § 1001, and a state law tort claim for outrageous conduct.

         2.     Under Colorado law, records and information generated during a

  dependency and neglect action are confidential and protected from disclosure. COLO.

  REV. STAT. §§ 19-1-303(1)(b) (agencies and individuals shall maintain the confidentiality

  of the information obtained in performing duties and functions under dependency and

  neglect statutes); § 19-1-307(1)(a) (“[R]eports of child abuse or neglect and the name and

  address of any child, family, or informant or any identifying information contained in such

  reports shall be confidential and shall not be public information.”); § 26-1-114 (state

  department of human services may establish rules to provide safeguards restricting the

  use or disclosure of information concerning federally aided public assistance, including

  but not limited to child welfare services); see also 12 CCR 2509-1, § 7.000.72. (requiring

  county departments to keep such information confidential).

         3.     The federal Child Abuse Prevention and Treatment Act (CAPTA), 42 U.S.C.

  § 5101 et seq., also recognizes the confidentiality of dependency and neglect records.


                                                 2
Case 1:20-cv-01126-CMA-KLM Document 12 Filed 07/07/20 USDC Colorado Page 3 of 5




  Under CAPTA, a state seeking federal funding must submit a compliance plan that

  provides for methods to preserve the confidentiality of child abuse and neglect records.

  42 U.S.C. § 5106a.1

         4.     Pursuant to COLO. REV. STAT. §§ 19-1-307(2), only specified individuals and

  parties may be given access to child abuse or neglect records and information. However,

  courts are permitted such access pursuant to subsection 307(2)(f), which provides that a

  court, upon a finding that access to such records may be necessary for determination of

  an issue before such court, may permit access to such records when it “determines that

  public disclosure of the information contained therein is necessary for the resolution of an

  issue then pending before it.” CAPTA similarly states reports and records shall only be

  made available to specified individuals and parties, including, “(V) a grand jury or court,

  upon a finding that information in the record is necessary for the determination of an issue

  before the court or grand jury.” 42 U.S.C. § 5106a(b)(2)(B)(viii).

         5.     The County Defendants filed their Motion to Dismiss [Doc. #7]. The motion

  is supported with exhibits, some of which contain, in whole or in part, confidential

  information as described above. The County Defendants submitted the following from the

  State D&N Action: Amended Petition-Dependent or Neglected Children (Exhibit A-1, Doc.

  #8), Adjudicatory Order – Victor Jordon Jr. (Exhibit A-2, Doc. #8-1), D&N Docket (Exhibit




  1 Defendants would ask the Court to take judicial notice of the fact that the Colorado Department
  of Human Services and, derivatively, the Arapahoe County Department of Human Services
  receive federal funding with respect to their child abuse prevention and treatment programs. FED.
  R. EVID. 201(b).


                                                 3
Case 1:20-cv-01126-CMA-KLM Document 12 Filed 07/07/20 USDC Colorado Page 4 of 5




  A-3, Doc. #8-2), and Order re: Motion for Permanent Allocation of Parental Responsibility

  (Exhibit A-4, Doc. #8-3).

         6.     The movants are seeking Level 1 Restriction with regard to the exhibits

  attached to their Motion to Dismiss, exhibits A-1 through A-4.

         7.     Apart from the public policy purposes served by the confidentiality

  restrictions imposed on the disclosure of dependency and neglect proceedings, records

  and information under state law, the County Defendants submit that the disclosure of the

  redacted and/or sealed information contained in their filings could needlessly expose the

  children and other persons who are not parties to this litigation, and who have through no

  fault of their own been caught up in Plaintiff’s action, embarrassment and/or humiliation

  absent any countervailing public interest or need.

         8.     Plaintiff in this action has been consulted on this matter and agrees to the

  importance of maintaining records from the State D&N Action in confidence, and does not

  oppose the motion.

         WHEREFORE, the County Defendants, with the consent and approval of the other

  party in this action, request that the Court accept the documents identified above for filing

  under seal and restrict access thereto by members of the public, granting the records

  Level 1 Restricted Access.




                                               4
Case 1:20-cv-01126-CMA-KLM Document 12 Filed 07/07/20 USDC Colorado Page 5 of 5




  Submitted this 7th day of July 2020.

                                                     Arapahoe County Attorney’s Office
                                                     By:     s/ Writer Mott
                                                     Writer Mott
                                                     Deputy County Attorney
                                                     Rebecca M. Taylor
                                                     Assistant County Attorney
                                                     5334 S. Prince Street
                                                     Littleton, CO 80120-1136
                                                     Tele: 303-795-4639
                                                     E-mail: Wmott@arapahoegov.com
                                                              Rtaylor@arapahoegov.com

                                                     Attorneys for Defendants Michael
                                                     DeGretto, Brittany Noble, Katie
                                                     Foster, Penelope Chiha, and the
                                                     Arapahoe County Department of
                                                     Human Services


                                     Certificate of Service
         This is to certify that on the 7th day of July 2020, I electronically filed the foregoing
  UNOPPOSED MOTION TO FILE DOCUMENTS UNDER LEVEL 1 RESTRICTION AND
  RESTRICT PUBLIC ACCESS with the Clerk of Court using the CM/ECF system and that
  a true and accurate copy of the same was sent by Regular U.S. Mail, postage prepaid,
  to:

  Victor Jordon
  646 Greenbay Avenue
  Calumet City, IL 60409


                                                     s/ Stacy Hines
                                                     Stacy Hines, Paralegal
                                                     Arapahoe County Attorney’s Office




                                                 5
